Case: 13-50572      Document: 00512658833         Page: 1    Date Filed: 06/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 13-50572                           June 10, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff – Appellee
v.

HARRIS EUGENE “Gene” YARBROUGH, III,

                                                 Defendant – Appellant

STEPHEN MILLER,
                                                 Movant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:01-CR-235


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The district court did not abuse its discretion in issuing a writ of
garnishment under 28 U.S.C. § 3205 and entering a turnover order under Tex.
Civ. Prac. & Rem. Code § 31.002 against the proceeds from the sale of property
previously held in trust. Defendant-Appellant Harris Yarbrough entered into
an enforceable agreement that terminated the trust, and therefore the
proceeds became his property subject to garnishment for payment of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50572    Document: 00512658833     Page: 2   Date Filed: 06/10/2014



                                 No. 13-50572
restitution debt. Movant-Appellant Stephen Miller lacks standing to seek
review of the district court’s judgment.
      Accordingly, Appellee’s motion to dismiss the appeal for lack of standing
is GRANTED IN PART as to Miller and DENIED IN PART as to Yarbrough.
The judgment of the district court is AFFIRMED.




                                       2